             Case 2:12-cv-01282-JLR Document 641 Filed 09/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                   CASE NO. C12-1282JLR

11                              Plaintiff,             ORDER APPOINTING
                  v.                                   MONITOR
12
           CITY OF SEATTLE,
13
                                Defendant.
14

15         Following discussions with the Parties concerning the court’s appointment of a

16   new Monitor, the court hereby APPOINTS Dr. Antonio M. Oftelie as Monitor in this

17   matter. Dr. Oftelie is the Executive Director of Leadership for a Networked World, an

18   Innovation Fellow at the Technology and Entrepreneurship Center at Harvard University,

19   which is part of the Harvard John A. Paulson School of Engineering and Applied

20   Sciences, and a past Commissioner on the Ireland Commission for the Future of Policing.

21   The court also APPOINTS Ms. Monisha Harrell, Board Chair of Equal Rights

22   //


     ORDER - 1
             Case 2:12-cv-01282-JLR Document 641 Filed 09/08/20 Page 2 of 2



 1   Washington, as a Deputy Monitor. Their appointments are effective as of September 8,

 2   2020. The court will announce further appointments in the near future.

 3          It is with great respect that the court acknowledges and thanks Mr. Merrick Bobb

 4   and the members of the Seattle Monitoring Team for their many years of service to both

 5   the parties and the court and for their significant contributions to police reform in the City

 6   of Seattle. Their efforts have improved the Seattle Police Department and made the City

 7   of Seattle a better place. Mr. Bobb’s and the Seattle Monitoring Team’s term of service

 8   was complete as of August 31, 2020.

 9          Dated this 8th day of September, 2020.

10

11                                                     A
                                                       JAMES L. ROBART
12
                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
